Exhibit 10.1 PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (“ Agreement ”) is made as of the2nd day of February, 2016 by and among Cesca Therapeutics Inc., a Delaware corporation (the “ Company ”), Boyalife Investment Inc. (“ Boyalife USA ”), and Boyalife (Hong Kong) Limited (“ Boyalife Hong Kong ”). Boyalife USA and Boyalife Hong Kong are each referred to in this Agreement, individually, as an “ Investor ” and, together, as the “ Investors ”. Recitals A.The Company and the Investors are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“ Regulation D ”), as promulgated by the U.S. Securities and Exchange Commission (the “
